Citation Nr: 0100827	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
improved death pension benefits in the calculated amount of 
$8,926.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949.  He died on July [redacted], 1990.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the Washington, D.C. 
Regional Office (RO).  In August 1999, the Board remanded 
this matter to the RO for further development.  


REMAND

As pointed out in the August 1999 remand, the appellant was 
awarded improved death pension benefits in May 1992, 
effective from August 1, 1990.  She was awarded the full 
monthly amount allowed at that time for a widow with no 
dependents, or $377 per month, based on her self-reported 
income of $0.  However, in April 1994, the RO adjusted the 
appellant's improved death pension benefits effective August 
1, 1993, due to the appellant's receipt of $3,792 in Social 
Security Administration (SSA) benefits from August 1, 1993.  
It was also pointed out that in April 1995, the RO terminated 
the appellant's benefits effective February 1, 1992, due to 
her receipt of Civil Service retirement benefits in the 
amount of $15,012 in 1992.  The Board pointed out that 
evidence regarding Civil Service retirement benefits and the 
award of SSA benefits was not of record, and requested 
development in this regard.

In any event, as a result of this termination of benefits, an 
overpayment in the amount of $8,926 was created, and in the 
appealed decision dated in February 1996, the Committee found 
that it would not be against "equity and good conscience" 
to collect the debt, and therefore denied the appellant's 
request for waiver.  

In the August 1999 remand, the Board also pointed out that 
38 C.F.R. § 1.965(a) provides that the standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights, and that in such a determination 
consideration will be given to, among other things, whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor; and that typically, the RO requests 
that the appellant fill out a Financial Status Report (FSR) 
in order to help in determining whether collection of the 
debt would cause undue financial hardship.  The Board pointed 
out that in this case the appellant had refused to complete 
an FSR, and requested further development in this regard.  

Subsequent to the August 1999 remand, evidence was received 
regarding the appellant's Civil Service retirement benefits.  
However, a request for records from SSA went unanswered, as 
did another request that the appellant fill out and return a 
FSR.  

From a review of (relatively) recent correspondence from the 
appellant, it appears that she is challenging the validity of 
the debt.  Specifically, from the review of an October 1999 
letter, she seems to contend that the debt was created due to 
VA error.  In this regard, the Board points out that sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant actions nor her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  See 38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).

The United States Court of Appeals for Veterans Claims has 
concluded that it is improper to adjudicate an application 
for waiver without first deciding an appellant's challenge to 
the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991); see also VAOPGCPREC 6-98.  As such, 
further RO adjudication is necessary prior to further 
appellate review.  

Along these lines, the Board notes that in the August 1999 
remand, a paid-and-due audit of the appellant's account 
during the overpayment period was requested, but appears to 
have not been undertaken.  Such development must be 
accomplished.  See Stegall v. Brown, 11 Vet. App. 268 (1998) 
(essentially, a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
order).

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
actions:

1.  The RO should once again provide the 
appellant with a blank FSR and request 
that she fill out this form accurately 
and return it to the RO.  The 
significance of the appellant's 
compliance with this request should again 
be explained (i.e. that it would help in 
making a determination regarding whether 
collection of the debt would cause her 
undue financial hardship).

2.  The RO should again contact SSA and 
request evidence regarding the alleged 
award of benefits in August 1993.  

3.  The RO should then undertake an audit 
of the appellant's improved death pension 
account in order to provide the basis for 
the calculation of the overpayment in 
this case.  The amounts of income and the 
periods in which the overpayment is based 
should be set forth.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall, supra.

5.  The RO should formally consider 
whether the overpayment was properly 
created, to include whether it was the 
result of sole administrative error, in 
light of all relevant evidence of record.  
The appellant should then be furnished a 
statement of the case, to include 
citations to all relevant legal 
authority.

6.  Thereafter, if the overpayment is 
found to have been properly created (in 
whole or in part), the Committee should 
again consider the appellant's request 
for waiver.  A formal, written, record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.

7.  If the determination remains 
unfavorable to the appellant, she should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



